          Case 1:20-cv-01946-AJN Document 17 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                    7/10/2020
SOUTHERN DISTRICT OF NEW YORK


  Documented NY,

                         Plaintiff,
                                                                     20-cv-1946 (AJN)
                 –v–
                                                                          ORDER
  United States Department of State, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       Due to the unavailability of the Court, the initial pre-trial conference currently scheduled

for today is hereby adjourned sine die. Instead, the parties should submit briefing on the

processing order issue. Plaintiff’s submission should be filed on or before July 16, 2020.

Defendant’s submission is due on or before July 22, 2020. Plaintiff may file a reply on or before

July 24, 2020.

       SO ORDERED.


 Dated: July 10, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                     1
